Filed 12/4/14 P. v. Rivera CA1/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A139988
v.
CESAR RIVERA,                                                        (City and County of San Francisco
                                                                     Super. Ct. No. 220465)
         Defendant and Appellant.

         A jury convicted Cesar Rivera of disobeying a domestic relations court order and
attempting to disobey a domestic relations court order, both misdemeanors. He contends
the evidence that he knew of or had the opportunity to read the order was insufficient to
support the verdict. Substantial evidence supports the verdict, so we affirm.
                                                 BACKGROUND
         Rivera and Lauren Anzalone became engaged in December 2012 after a brief
courtship. Anzalone soon began to harbor doubts about their relationship, largely due to
Rivera’s jealousy and possessiveness. In mid-April 2013 she voiced her concerns to
Rivera. She tried to give back her engagement ring, but he became angry and she
continued to wear the ring to assuage him. Soon afterward she stopped wearing the ring,
explaining to Rivera that she was unhappy in the relationship and that his jealousy was a
problem.
         On April 26 Anzalone texted Rivera not to pick her up at the restaurant where she
worked, as he usually did, because she was going out with some coworkers. Anzalone,
Claudio Aramburu, and several other coworkers finished work at midnight and went to a

                                                             1
bar called the Wreck Room. As they left around 1:30 a.m., Aramburu and Anzalone
were walking with their arms around each other when “out of nowhere” Rivera ran up
from behind and hit Aramburu on the back of his head, knocking him to the ground.
Rivera kicked Aramburu two or three times as Anzalone screamed at him to stop. She
pushed Rivera toward his car and the two drove off together as Anzalone’s coworkers
rushed to Aramburu’s aid. When Anzalone and Rivera arrived at Anzalone’s house she
put his belongings in his car and told him the relationship was over.
       Rivera called Aramburu around 2:30 that morning. He said he “he just couldn’t
control himself” after he saw Aramburu dancing with Anzalone at the Wreck Room, and
warned Aramburu to stay away from Anzalone.
       Aramburu and Anzalone went out together again on May 1 and May 2. On May 2,
Aramburu spent the night with Anzalone at her home. Around midnight, Anzalone heard
her window blinds rattle and looked to see Rivera at the window directly above her bed.
She screamed “No!” and pushed his face as hard as she could in an attempt to keep him
out. Rivera nonetheless pushed through the window and “belly flopped” onto the bed.
Aramburu grabbed Rivera and was trying to push him toward the bedroom door when
Anzalone’s housemates responded to the ruckus and helped him wrangle Rivera into the
hallway. Anzalone called the police, who arrived promptly and arrested Rivera as he was
walking away from the building.
       At 1:55 that morning San Francisco Police Officer Phillip Frenkel obtained an
emergency protective order that directed Rivera to stay at least 100 yards away from
Anzalone, her home and her place of work and prohibited him from calling or otherwise
contacting her. Rivera was “a bit” irrational, rambling about his troubles with Anzalone,
but he was not under the influence of drugs or alcohol. He had a cut on the bridge of his
nose and complained of neck pain. Rivera spoke English and did not ask if the officers
spoke Spanish or for an interpreter.
       Officer Frenkel brought a copy of the emergency protective order into Rivera’s
cell and read it to him as Officer Erik Leung observed. Officer Frenkel held the written
order about 13 inches from Rivera’s face and pointed out each section as he read it aloud.


                                             2
Rivera said he did not believe what was happening to him. He was distraught and “a little
erratic.” As Officer Frenkel read the protective order Rivera shook his head and said “I
don’t want this.” He may have started to cry. Officer Leung told Rivera that the
protective order was effective “whether he wanted it or not.”
       Officers Frenkel and Leung directed Rivera to sign the protective order, but he
refused. The officers then realized that no signature was required and told Rivera so,
explaining also that a copy of the protective order would be put with his personal
property and given to him upon his release. Officer Frenkel filled out a proof of service
of the order at 3:15 a.m. Rivera was transported to San Francisco General Hospital,
where he was treated for a broken nose and abrasions.
       Rivera called Anzalone from jail 23 times that morning, starting around 5:00 or
6:00 a.m. At 10:30 a.m. she answered his 23rd call because she felt guilty and wanted
him to stop calling. Rivera asked her to tell the police that he did nothing wrong.
       Rivera testified that he told Officer Frenkel he needed a Spanish interpreter,
although he spoke with the officers and wrote a statement in English. He denied that
Frenkel showed or read him the emergency protective order and testified on cross-
examination that he first learned about it, from Inspector John Keane, after he made his
calls to Anzalone. On rebuttal, Inspector Keane testified that he spoke with Rivera in jail
but did not discuss the protective order.
       The jury found Rivera guilty of misdemeanor disobeying a domestic relations
court order and misdemeanor attempted disobeying a domestic relations court order, and
found him not guilty of battery with serious bodily injury. The jury was unable to reach a
verdict on other related charges, which were dismissed. Rivera was placed on three
years’ probation and timely appealed.
                                      DISCUSSION
       The principles governing our review are well settled. “When an appellant attacks
the sufficiency of the evidence to support a conviction, this court must examine the entire
record in the light most favorable to the judgment below and presume in support of the


                                             3
judgment the existence of every fact that can reasonably be deduced from the evidence.
[Citation.] Substantial evidence includes circumstantial evidence and the reasonable
inferences flowing therefrom. [Citation.] If the circumstances reasonably justify the
findings of the trier of fact as to each element of the offense, an opinion of the reviewing
court that the circumstances might also lead to a contrary finding does not warrant
reversal.” (In re Leland D. (1990) 223 Cal.App.3d 251, 258; People v. Bunyard (1988)
45 Cal.3d 1189, 1213.)
       Rivera argues the evidence was insufficient to prove he knew about the protective
order and that he had the opportunity to read it or otherwise become familiar with its
terms. (See CALCRIM No. 2701 [prosecution must prove the defendant’s knowledge of
and opportunity to apprise himself of its contents].) His argument is premised on his
heartbreak and shock at seeing Anzalone in bed with another man, which caused him to
be distraught and irrational when Officer Frenkel read and showed him the protective
order. Rivera further observes that his nose was broken, that he was handcuffed to a
bench, that English is not his native tongue, and that Officer Frenkel did not give him a
copy of the order or let him hold it. But the question before us is whether substantial
evidence supports the jurors’ finding that Rivera did have the opportunity to become
familiar with the terms of the protective order, not whether the evidence might also have
supported the contrary conclusion. The testimony of Officers Frenkel and Leung and
Inspector Keane constitute substantial evidence that defendant was informed of the
protective order and adequately apprised of its contents, so we may not interfere with the
jurors’ determination.
                                      DISPOSITION
       The judgment is affirmed.




                                              4
                                _________________________
                                Siggins, J.


We concur:


_________________________
Pollak, Acting P.J.


_________________________
Jenkins, J.




                            5